DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on  07/28/2021.  Claims 1, 3, 5, 8, 10, 21-23, 26-28, 31, and 33 are now pending in the present application.
Allowable Subject Matter
Claims 1, 3, 5, 8, 10, 21-23, 26-28, 31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are allowable in view of Applicant's amendments and arguments as filed on 04/14/2021 (see Applicant’s remarks, pages 8-12) and 07/28/2021 (see Applicant’s remarks, pages 7 and 8).
Therefore, claims 1, 3, 5, 8, 10, 21-23, 26-28, 31, and 33 are considered novel and non-obvious and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Yamazaki et al. (US 20020046216 A1) disclose Information-processing Apparatus And Information-processing Method.
JANG et al. (US 20160366541 A1) disclose ELECTRONIC DEVICE AND METHOD FOR PROVIDING FUNCTION IN ELECTRONIC DEVICE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642